Citation Nr: 0805600	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  06-06 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1977 to 
December 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On June 3, 2003, the RO scheduled the veteran for a VA 
examination, in part, because it found that further 
examination was necessary to evaluate the veteran's alleged 
service-connected disorder.  The veteran was scheduled for a 
VA examination on June 11, 2003; but failed to report.  It 
was documented that the letter was returned with no 
forwarding address.  Subsequently, the veteran did advise the 
VA of a change of address.
 
In this case, however, there is no indication that the 
veteran was advised of the provisions of 38 C.F.R. § 3.655.  
Moreover, the record does not contain any evidence that the 
veteran was actually notified of his VA examination.  
Regardless, the Board finds that less than seven days notice 
to report for a VA examination is inadequate.  Evidence of 
such timely notice is necessary for the Board to produce a 
decision that could withstand judicial review. 

The Board finds that medical clarification regarding the 
nature and extent of the veteran's hepatitis is required in 
order to adjudicate his claim. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should timely notify the 
veteran of the date and time of his new 
VA examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

2.  The RO should make arrangements with 
an appropriate examiner, to ascertain if 
the veteran currently has any liver 
disability, to specifically include 
hepatitis A, hepatitis B, and hepatitis 
C.  It is imperative that the veteran's 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any laboratory tests 
deemed appropriate and necessary by the 
examiner should be conducted.  If the 
veteran currently has hepatitis A, 
hepatitis B, hepatitis C, or any other 
chronic liver disability, for each type 
of liver disability found, the examiner 
should indicate whether it is at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) that the disability 
is related to the veteran's period of 
active duty service.  A detailed 
rationale should be provided for all 
opinions expressed in a typewritten 
report.

3.  After completion of the above actions 
and any additional development which the 
RO may deem necessary, the RO should then 
review the record and determine whether 
service connection is warranted for 
hepatitis.  If the determination of this 
claim remains unfavorable, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond. 


Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



